DISMISS; Opinion Filed August 12, 2013.




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00959-CV

                        HOH, L.L.C., Appellant
                                 V.
CITY OF DALLAS AND THE BOARD OF ADJUSTMENT OF THE CITY OF DALLAS,
                             Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-10635-M

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Evans
       Before the Court is appellant’s July 22, 2013 motion to dismiss appeal. Appellant’s

motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).




                                                   /David Evans/
130959F.P05                                        DAVID EVANS
                                                   JUSTICE
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      JUDGMENT

HOH, L.L.C., Appellant                              On Appeal from the 298th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00959-CV         V.                       Trial Court Cause No. DC-10-10635-M.
                                                    Opinion delivered by Justice Evans.
CITY OF DALLAS AND THE BOARD OF                     Justices Lang and Myers participating.
ADJUSTMENT OF THE CITY OF
DALLAS, Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
Subject to any agreement of the parties, it is ORDERED that each party bear its own costs of
this appeal.


Judgment entered this 12th day of August, 2013.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE




130959.dis.op.docx                            –2–